


110 HR 6935 IH: Space Commerce Act of

U.S. House of Representatives
2008-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6935
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2008
			Mr. Udall of Colorado
			 (for himself and Mr. Feeney)
			 introduced the following bill; which was referred to the
			 Committee on Science and
			 Technology
		
		A BILL
		To provide technical corrections to the Technology
		  Administration Act of 1998, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Space Commerce Act of
			 2008.
		2.Establishment of
			 the Office of Space CommerceSection 8 of the Technology Administration
			 Act of 1998 (15 U.S.C. 1511e) is amended—
			(1)in the section
			 heading, by striking Commercialization and inserting
			 Commerce; and
			(2)by amending
			 subsection (a) to read as follows:
				
					(a)EstablishmentThere is established within the Department
				of Commerce an Office of Space Commerce (referred to in this section as the
				Office).
					.
			3.Functions of the
			 Office of Space CommerceSection 8(c) of the Technology
			 Administration Act of 1998 (15 U.S.C. 1511e(c)) is amended to read as
			 follows:
			
				(c)Functions of
				OfficeThe Office shall be the principal unit for space commerce
				policy activities within the Department of Commerce. The Office shall—
					(1)foster the
				conditions for the economic growth and technological advancement of the United
				States space commerce industry;
					(2)coordinate space
				commerce policy issues and actions within the Department of Commerce;
					(3)represent the
				Department of Commerce in the development of United States policies and in
				negotiations with foreign countries to promote United States space
				commerce;
					(4)promote the
				advancement of United States geospatial technologies related to space commerce,
				in cooperation with relevant interagency working groups; and
					(5)provide support to
				the Federal Government organizations established pursuant to the United States
				Space-Based Positioning, Navigation, and Timing Policy issued by the President
				on December 8, 2004 (and any successor
				organizations).
					.
		
